Chalmers, J.,
delivered the opinion of the court.
The law books in controversy bad been mortgaged to plaintiffs, Soule, Thomas & Wentworth, by the owner, Love, for the purchase money due thereon, but the mortgage was not recorded.
After Love’s departure from the state, his mother, assuming to act as his agent, sold them to defendants, Shotwell & Fitts, in extinguishment of a debt due by herself and son, and a small amount additional, which was to be paid in cord-wood. The two questions of fact presented to the jury were, whether the mother was the agent of the son, and whether the purchaser had notice of the unrecorded mortgage.
Upon the question of notice, as to which the testimony was ■conflicting, we must accept the verdict of the jury as settling it in the negative. But upon the question of agency the verdict seems unsupported by any testimony. Love swore most positively that he had never authorized his mother to sell the books, but, on the contrary, had directed them to be sent to him, in order that he might return them to plaintiffs, who were the original vendors.
There was no testimony contradictory of this. Defendants made an affidavit for a continuance on account of the absence ■of Love’s mother, by whom they averred that they could prove both the agency and subsequent ratification, but what action was had upon this application does not appear by the record, nor does it anywhere appear that it was admitted by plaintiffs that the absent witness would so testify if present.
The agency, negatived by Love himself, is left without any testimony to support it, and, its establishment being essential ‘to defendants’ case, the verdict seems manifestly wrong.
There was no error in the charges. Two of those granted for ■defendants are complained of as omitting to inform] the jury that defendants were bound by the unregistered mortgage, if 'they had actual knowledge of its existence.. This defect is abundantly supplied in several of those given, both for the plaintiffs and for the defendants. It is impossible that any prejudice could have been wrought by it. .
*239The jury were instructed, at the instance of defendants, that "the payment and extinguishment of an antecedent debt constituted the purchaser of property a bona fide purchaser for value.
An instruction asked by plaintiffs, announcing a different ■doctrine, was refused, and it is strenuously argued that these Tidings were erroneous.
We had supposed that it was settled, by several adjudications •of this court, that absolute extinguishment of an antecedent ■debt, in consideration of a simultaneous transfer of property, •constituted the vendor a purchaser for value to the same extent .as if he had paid the money.
If any doubt has heretofore existed on the subject, we now •declare this to be the law of this state. Love v. Taylor, 26 Miss., 567 ; Perkins v. Swank, 43 ib., 349.
For the errors indicated above the case is reversed and new "trial awarded.